Petition for abatement dismissed. This is an appeal from a decision of the Appellate Tax Board, hereinafter called the board. From the record the following appears. In 1953 the board of assessors of the city of Quincy, hereinafter called the respondents, assessed to one Martha Grossman, doing business as Milchen Furniture Go., a personal property tax in the amount of $929.64 on the inventory, furniture, fixtures and equipment of a retail furniture store located at 40 Granite Street, Quincy. On September 30, 1953, Grossman applied for an abatement of the tax on an appropriate form. The application for abatement was grounded on the allegations that as of December 31,1952, she transferred the property in question to Milchen Furniture Co., Inc., hereinafter called the corporation, and that as of January 1, 1953, the property was owned by the corporation. The application was refused, and the corporation, which had in the meantime paid the tax, appealed to the Appellate Tax Board. See G. L. (Ter. Ed.) c. 59, § 59. The case was heard before the board under the informal procedure prescribed by G. L. (Ter. Ed.) c. 58A, § 7A, as appearing in St.1945, e. 621, § 3. From a decision of the board in favor of the respondents, the corporation appealed. There was no error. Where a case is heard under the informal procedure the appellant “shall file a written waiver [and that was done here] of the right of appeal to the supreme judicial court, except upon questions of law raised by the pleadings or by an agreed statement of facts or shown by the report of the board . . ..” With respect to the proceedings before the board all that we have before us is the pleading setting forth the facts alleged by the corporation as the basis of its claim, and the decision of the board, without findings or rulings, in favor of the respondents. On such a record there is nothing for this court to review. There were here no “question of law raised by the pleadings or by an agreed statement of facts or shown by the report of the board,” and except as to these matters there is no right of appeal-to this court.